J-S40037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERVIN SPURIEL                              :
                                               :
                       Appellant               :   No. 1281 EDA 2019

               Appeal from the PCRA Order Entered April 1, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001983-2011


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                          FILED SEPTEMBER 29, 2020

        Appellant, Ervin Spuriel, appeals from the order entered April 1, 2019,

that denied his first petition filed under the Post Conviction Relief Act

(“PCRA”).1 We affirm.

        This Court previously set forth the facts and procedural history

underlying this appeal as follows:

           On July 10, 2010, at approximately 10:18 p.m.,
           Jamal Parker was driving down 21st Street towards Mifflin
           Street in South Philadelphia. Mr. Parker saw a friend,
           Marquis Gilliard, walking down the street, and stopped his
           car briefly to talk to him. Mr. Parker then continued driving
           down the block and got out of the car.            Mr. Parker
           approached a group of men that included [Appellant] and
           [C]o-defendant [Chaz] Henry [(“Co-defendant Henry”)],
           who had sold drugs for Mr. Parker, along with
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
J-S40037-20


       Andrew Fairey, Antione Smith, and [Co-defendant Henry’s]
       brother Devon Henry [(“Devon”)]. [Co-defendant Henry]
       called over to Mr. Parker and acted as though he was going
       to give Mr. Parker money. Co-defendant Henry then pulled
       a gun from his waist and began chasing Mr. Parker, shooting
       him. [Appellant] approached Mr. Parker and also shot him,
       after which Mr. Parker collapsed to the ground. [Appellant]
       continued to shoot Mr. Parker in the back after he fell.
       [Appellant], [C]o-defendant Henry, [Devon], Mr. Fairey,
       and Mr. Smith all fled the scene.

       Police arrived and transported Mr. Parker to the University
       of Pennsylvania Hospital, where he was pronounced dead at
       10:28 p.m. He had been shot nine times, once each in the
       head, neck, arm, hip, buttock, thigh, and leg, and twice in
       the back. The police recovered 11 fired cartridge casings
       from the scene, eight of which had been fired from the same
       .40 caliber handgun and three of which had been fired from
       the same .45 caliber handgun. Two .40 caliber bullets were
       recovered from Mr. Parker’s jaw and throat, and one .45
       caliber bullet was recovered from his back. The weapons
       used in the shooting were not recovered.

       Marquis Gilliard was questioned by homicide detectives. He
       identified [Appellant] and [C]o-defendant Henry, both of
       whom he knew personally, as the people who shot and killed
       Mr. Parker. Mr. Gilliard told police that the murder was over
       money, as both [Appellant] and [C]o-defendant Henry owed
       Mr. Parker money for drugs.

       Devon . . . was also questioned by the police and told police
       that he had witnessed the shooting. He also told police that
       [Appellant] and [C]o-defendant Henry had talked to him
       about the shooting after it happened, and that the murder
       was committed over drug money that they both owed to
       Mr. Parker.[1]
          1 At trial, Devon claimed that he could not recall giving
          a statement to the police and disavowed nearly all of
          the averments in the statement. [N.T.], 12/18/12 at
          109-129. However, Devon’s signed statement was
          admitted into evidence at trial through the testimony
          of Detective James Crone. [N.T.], 12/19/12 at 7-22.




                                    -2-
J-S40037-20


       Detectives questioned David Marks, a friend of Mr. Parker,
       who told them that on the night of the shooting, [Appellant]
       told him that he had killed Mr. Parker.

       [Fairey stated that, on the night of the shooting, he had first
       seen Appellant “on 20th and Jackson[,]” then later saw him
       with Co-defendant Henry “on 21st between Mifflin and
       McKean”; after the shooting, Fairey saw Appellant “where
       [Parker] got shot.” N.T., 12/18/2012, at 63-65. Fairey said
       nothing about witnessing Appellant leave the scene. See
id. at 44-82.]

       Police recovered two cell phones from the scene of the
       shooting, both of which belonged to Mr. Parker. From one
       of these phones, they recovered several confrontational text
       message exchanges between [Appellant] and Mr. Parker,
       one of which, from [Appellant], that stated, “After this I’m
       done. One minute you act like my man then you act like
       you don’t care. I’ll give you your dough.”

       Mr. Parker had also called [Appellant] two times
       immediately prior to the shooting, once at 10:13 p.m. and
       once at 10:14 p.m. [Appellant] and [C]o-defendant Henry
       were arrested.

     Trial court opinion, 5/23/13 at 2-4 (citations to the record
     omitted). The Commonwealth also introduced the testimony of
     Officer Margaret McGrory concerning her investigation into
     [A]ppellant’s sales of crack cocaine; the investigation was still
     open, and [A]ppellant had not been convicted of any crime.
     [N.T.], 12/19/12 at 75-87. She detailed six separate purchases
     orchestrated by a confidential informant, which occurred
     approximately four months prior to the murder.

     At trial, [A]ppellant denied any part in the victim’s death. He
     argued the Commonwealth’s witnesses were unreliable and
     averred that they accused him to deflect attention from
     themselves. Appellant testified that he bought crack in bulk,
     cooked it, and sold it for profit. [N.T.], 12/20/12 at 141-142. He
     denied that he bought crack from Parker and denied that he was
     in debt to Parker, with the exception of one point in time when he
     owed Parker $175 for a YMCA membership. Id. at 142-146.
     Appellant claimed that his text to Parker about “[a]ll the fucking
     bread” he made for him referred to marijuana business he sent to
     Parker. Id. at 146.


                                    -3-
J-S40037-20


      Appellant denied shooting the victim and testified that he was at
      a cookout a block away from the murder and could not get any of
      the approximately 15 people who were with him to testify on his
      behalf. Id. at 163-170. The parties stipulated that [A]ppellant
      had two prior adjudications of delinquency for crimen falsi
      offenses. Id. at 206. The parties also stipulated that neither
      [A]ppellant nor [C]o-defendant Henry was licensed to carry a
      firearm and that [C]o-defendant Henry had been convicted for
      selling drugs.

      Following a jury trial, [A]ppellant was convicted of the above-
      stated charges on December 21, 2012. On January 11, 2013,
      [A]ppellant was sentenced to a mandatory term of life
      imprisonment for first-degree murder and a cumulative
      concurrent sentence of 21 to 42 years for the other offenses. 2 [A]
      timely appeal followed.
         2 Co-defendant Henry was convicted of the same crimes and
         sentenced to a mandatory term of life imprisonment for
         first-degree murder and a cumulative concurrent sentence
         of 21 to 45 years for the remaining offenses. A panel of this
         [C]ourt affirmed the judgment of sentence on direct appeal.
         Commonwealth v. Henry, No. 202 EDA 2013, unpublished
         memorandum (Pa.Super. filed May 16, 2014).

Commonwealth v. Spuriel, No. 603 EDA 2013, unpublished memorandum

at 1-4 (Pa. Super. filed September 18, 2014) (some formatting). This Court

affirmed Appellant’s judgment of sentence. Id. at 1. Appellant filed a petition

for allowance of appeal with the Supreme Court of Pennsylvania, which was

denied on February 24, 2015.

      On April 14, 2016, Appellant filed a counseled, first, timely PCRA petition

raising the following claims:

      I.    Trial counsel provided ineffective assistance in failing to
      object and seek appropriate limitations where the scope and
      extent of the Commonwealth’s 404(b) evidence vastly exceeded
      the discrete purpose for which the trial court authorized its
      admission.



                                      -4-
J-S40037-20


      II.    Trial counsel provided ineffective assistance where counsel
      failed to seek a contemporaneous judicial instruction regarding
      the limited purpose for which the factfinder could consider the
      Commonwealth’s 404(b) evidence.

      III. Trial counsel provided ineffective assistance where he failed
      to request or propose a judicial instruction explaining the purpose
      and effect of alibi evidence and failed to object to the omission of
      such an instruction.

      IV.   Trial counsel provided ineffective assistance where he failed
      to request curative instructions or to object to the lack of curative
      instructions with respect to the prosecutor’s improper closing
      statement concerning alibi evidence.

      V.     Trial counsel provided ineffective assistance where he failed
      to call an alibi witness, about whom [Appellant] had informed him,
      who could have corroborated [Appellant]’s testimony.

PCRA Petition, 4/14/2016, at ii-iii; see also id. at 20, 26, 30, 32, 35. The

“alibi witness” mentioned in Appellant’s fifth issue was Roger Tyrone Whitaker,

who Appellant contended “could corroborate [Appellant]’s actual whereabouts

at the time of the shooting.” Id. at 35.

      On April 14, 2017, Appellant requested the PCRA court’s permission to

amend his PCRA petition and attached a copy of the proposed amended PCRA

petition. On April 17, 2017, the PCRA court granted permission for Appellant

to file the amended PCRA petition. In his amended PCRA petition, Appellant

added a claim that “[t]rial counsel provided ineffective assistance where he

failed to consult fully with his client regarding his right to present character

evidence and failed to investigate and present character witnesses.” Amended

PCRA Petition, 4/14/2017, at 7.

      Thereafter, the [PCRA c]ourt granted an evidentiary hearing solely
      on the issue of whether [trial counsel] was ineffective for failing
      to call alibi witness Roger Tyrone Whitaker. Before the hearing,

                                      -5-
J-S40037-20


      however, on February 6, 2018, [Appellant’s original PCRA counsel]
      filed a motion to withdraw as counsel, which the [PCRA c]ourt
      granted on February 12, 2018.

PCRA Court Opinion, dated July 10, 2019, at 2. The PCRA court then appointed

a second PCRA counsel. On March 29, 2018, a third PCRA counsel entered his

appearance on Appellant’s behalf, and the second PCRA counsel was relieved.

      The PCRA court thereafter scheduled and continued an evidentiary

hearing multiple times. On June 15 and July 18, 2018, the PCRA court finally

held evidentiary hearings, during which the PCRA court “agreed to hear

evidence on [Appellant]’s additional claims that [trial counsel] was ineffective

for failing to request an alibi jury instruction and for failing to present

character evidence.” Id.

      Trial counsel, Whitaker, and Appellant testified at the hearings. Id.

“During his testimony on July 18, 2018, [Appellant] claimed that surveillance

video existed that proved that he was not present at the scene of the shooting

and   that   the   video   contradicted    the   testimony   of   several   of   the

Commonwealth’s witnesses.” Id. The trial court noted that Appellant had

“not raise[d] a claim related to the video prior to the hearing[.]” Id.; see

also N.T., 7/18/2018, at 99 (“I don’t see a claim about the video in your

petition.”). The PCRA court then “invited submission of proof that a video

existed that provided [Appellant] with an alibi.” PCRA Court Opinion, dated

July 10, 2019, at 2. The court continued: “He has to amend the petition.

. . . If [the video] showed [what Appellant claimed], then I would let him

amend the claim and raise that.” Id. at 111-12 (emphasis added).         It


                                      -6-
J-S40037-20



concluded, “I will never deny a motion to amend a petition. . . . I will give you

whatever date you ask for to let me know whether you will rest on what you

presented [or] ask to amend the petition[.]” Id. at 117, 119 (emphasis

added).

        On December 19, 2018, Appellant filed a second amended PCRA

petition, in which he added that his trial counsel was also ineffective for failing

to introduce a “video tape as corroborating evidence in his defense.” Second

Amended PCRA Petition, 12/19/2018, at 1.          There is no indication in the

certified record that the PCRA court explicitly granted permission for Appellant

to file this second amended PCRA petition, and, as the PCRA court noted, the

second amended PCRA petition “did not proffer any evidence that the video

provided [Appellant] with an alibi.” PCRA Court Opinion, dated July 10, 2019,

at 2.

        “On April 1, 2019, after issuing findings of fact and conclusions of law

on the record, the [PCRA Court entered an order dismissing [Appellant]’s

petition.” Id. The next day, Appellant’s third PCRA counsel withdrew, and

the PCRA court appointed a fourth PCRA counsel to represent Appellant on

appeal. On April 29, 2019, Appellant filed this timely appeal.2

        Appellant presents only the following two issues for our review:

        [I.] Did the PCRA court err in determining that trial counsel was
        not ineffective for failing to present video evidence where such
        evidence would have directly refuted the version of events
____________________________________________


2Appellant filed his statement of errors complained of on appeal on June 11,
2019. The PCRA court entered its opinion on July 10, 2019.

                                           -7-
J-S40037-20


      provided to police by Commonwealth witnesses Marquis Gill[i]ard,
      Andre Fairey and Devon Henry as to [Appellant]’s direction of
      travel after the shooting?

      [II.] Did the PCRA court err in determining that trial counsel was
      not ineffective for failing to present the testimony of witness
      Roger Tyrone Whitaker where Whitaker’s testimony would have
      directly refuted the version of events provided to police by
      Commonwealth witnesses Marquis Gill[i]ard, Andre Fairey and
      Devon Henry as to [Appellant]’s direction of travel after the
      shooting?

Appellant’s Brief at 3 (issues reordered to facilitate disposition) (trial court

answers omitted).

      “We review the denial of PCRA relief to decide whether the PCRA court’s

factual determinations are supported by the record and are free of legal error.”

Commonwealth v. Medina, 209 A.3d 992, 996 (Pa. Super. 2019) (quoting

Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018)), reargument

denied (July 17, 2019).

      Preliminarily, we note that Appellant’s claim that trial counsel was

“ineffective for failing to present video evidence[,]” Appellant’s Brief at 13,

was not included in his original PCRA petition or his first amended PCRA

petition. See generally PCRA Petition, 4/14/2016; Amended PCRA Petition,

4/14/2017.    Appellant only included this challenge in his second amended

PCRA petition. Second Amended PCRA Petition, 12/19/2018, at 1. However,

he never received the PCRA court’s permission to amend his PCRA petition for

a second time, and “the law still requires leave of court to submit an amended

petition.” Commonwealth v. Rykard, 55 A.3d 1177, 1189 (Pa. Super. 2012)

(citing Pa.R.Crim.P. 905(A)). The language used by the PCRA court during

                                     -8-
J-S40037-20


the evidentiary hearing left no doubt that the court did not consider Appellant’s

claim about the video included in his original or amended PCRA petition, telling

Appellant that he still “has to amend the petition” and that the court “would

let him amend the claim and raise it” if he were to “ask to amend the petition”

in the future – but not that the court had granted permission for Appellant

to file an amended petition. N.T., 7/18/2018, at 111-12, 119; see also id.

at 117 (PCRA court “will never deny a motion to amend a petition”).           As

Appellant never received permission to file his second amended petition, he

has waived the sole additional claim contained therein, alleging ineffective

assistance of trial counsel for failing to introduce video evidence. Rykard, 55
A.3d at 1189.

      Appellant’s only remaining issue hence is whether --

      [t]he PCRA court erred in determining that trial counsel was not
      ineffective for failing to present the testimony of witness
      Roger Tyrone Whitaker where Whitaker’s testimony would have
      directly refuted the version of events provided to police by
      Commonwealth witnesses . . . as to [Appellant]’s direction of
      travel after the shooting.

Appellant’s Brief at 11.

      In establishing whether defense counsel was ineffective for failing
      to call witnesses, [A]ppellant must . . . prove (1) the witness
      existed; (2) the witness was available to testify for the defense;
      (3) counsel knew of, or should have known of, the existence of
      the witness; (4) the witness was willing to testify for the defense;
      and (5) the absence of the testimony of the witness was so
      prejudicial as to have denied the defendant a fair trial.

Medina, 209 A.3d at 998 (quoting Commonwealth v. Treiber, 121 A.3d
435, 463–64 (Pa. 2015)).


                                      -9-
J-S40037-20



       Pursuant to our review of the record, we find that Appellant has failed

to establish that “the absence of” Whitaker’s testimony “was so prejudicial as

to have denied [Appellant] a fair trial.” Id.    As Appellant himself

acknowledges, the Commonwealth presented testimony or statements from

two eyewitnesses – Gilliard and Devon3 – compared to Appellant’s one

witness. While, admittedly, jurors are not supposed to determine facts based

on the quantity of witnesses presented by each party, the Commonwealth’s

eyewitnesses corroborated each other, consequently enhancing each one’s

credibility.

       Additionally, these two witnesses gave more information than just the

direction in which Appellant ran after the shooting. Gilliard identified Appellant

and Co-defendant Henry – both of whom he knew personally prior to the

murder – as the shooters. Spuriel, No. 603 EDA 2013 at 2. He also testified

that the motive for the killing was money, as both Appellant and Co-defendant

Henry owed Parker money for drugs. Id. Devon stated that Appellant and

Co-defendant Henry had discussed the killing with him after the fact, and he

agreed with Gilliard that the murder was committed over money that the co-

defendants owed Parker for drugs. Id.


____________________________________________


3  Appellant’s brief also suggests that Fairey gave a statement about
Appellant’s direction of travel after the shooting, but, after reviewing the notes
of testimony, we find no such account by Fairey. See N.T., 12/18/2012, at
44-82. The closest statement by Fairey is that he saw Appellant “around
where [Parker] got shot” immediately after the murder, id. at 65, but nothing
about witnessing Appellant flee the scene.

                                          - 10 -
J-S40037-20



      Furthermore, assuming Whitaker’s testimony about this minor detail of

the direction in which Appellant left the scene of the crime somehow caused

the jury to discredit all of Gilliard’s and Devon’s testimony, the Commonwealth

still presented sufficient evidence for a jury to convict Appellant of murder and

related offenses. First, Marks informed the police that Appellant told him that

he had killed Parker. Id. at 2-3. Additionally, the Commonwealth introduced

hostile text messages from Appellant to Parker, followed by a text message

from Appellant luring Parker to the location of the shooting with the promise

that he would pay Parker the money that he owed the victim. Id. at 3 (citation

omitted). The Commonwealth also produced telephone records showing that,

less than five minutes before he was killed, Parker had called Appellant twice.
Id. (citation to the record omitted).     The Commonwealth had presented

additional evidence of Appellant’s role in the drug trade – which was a

contributing factor in the murder – through the testimony of Office McGrory.
Id. (citing N.T., 12/19/2012, at 75-87).        In addition, Appellant himself

admitted that he had bought and sold drugs, and the parties stipulated that

Co-defendant Henry had a prior conviction for selling drugs, thereby

establishing that Appellant also associated with a convicted drug dealer. Id.

at 3-4 (citing N.T., 12/20/2012, at 141-42). Moreover, the fact that Appellant

alleged that he was at a cookout with 15 other people at the time of the

shooting but could not produce a single corroborating witness, combined with

a stipulation about his prior adjudications for crimen falsi, likely caused the




                                     - 11 -
J-S40037-20



jury to doubt Appellant’s credibility. Id. at 4 (citing N.T., 12/20/2012, at 163-

70, 206).

      Accordingly, even without the testimony of Gilliard and Devon, the

Commonwealth still presented testimony that Appellant admitted to the

crimes, physical evidence that Appellant persuaded Parker to come to the

location of the crime, and testimony and stipulation as to Appellant’s role in

the drug trade that in turn established motive, all of which, in combination

with Appellant’s questionable veracity, was sufficient for a jury to find

Appellant guilty of all of the crimes of which he was convicted.       See N.T.,

12/19/2012, at 75-87; N.T., 12/20/2012, at 141-42, 163-70, 206; Spuriel,

No. 603 EDA 2013, at 2-4; Trial Court Opinion, dated May 23, 2013, at 2-4.

      “Prejudice” in this context is defined as “a reasonable probability of a

different outcome if not for counsel’s error.”     Medina, 209 A.3d at 1000.

Given the strength of the Commonwealth’s case (with or without Gilliard’s and

Devon’s testimony), Appellant cannot establish a reasonable probability of a

different outcome if trial counsel had called Whitaker as a witness. Hence, as

Appellant cannot establish that the absence of Whitaker’s testimony was so

prejudicial as to deny him a fair trial, he cannot establish that trial counsel

was ineffective for failing to call Whitaker as a witness at trial. Id. at 998.

      For the reasons given above, we conclude that Appellant’s issues raised

on appeal are either waived or meritless. Having discerned no error of law,

we affirm the order below. See id. at 996.

      Order affirmed.

                                     - 12 -
J-S40037-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/20




                          - 13 -